Citation Nr: 0533400	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
fracture of the left 5th metatarsal head, evaluated as 
noncompensable prior to December 17, 2001.  

2.	Entitlement to an increased rating for the residuals of a 
fracture of the left 5th metatarsal head, evaluated as 10 
percent disabling beginning December 17, 2001.  

3.	Entitlement to service connection for a left knee 
disorder.  

4.	Entitlement to service connection for hyperthyroidism.  

5.	Entitlement to service connection for hypertension.  

6.	Entitlement to service connection for diabetes mellitus.  

7.	Entitlement to service connection for gout.  

8.	Entitlement to service connection for schizophrenia.  

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a videoconference hearing before the 
Board in April 1998.  

The Board denied the appellant's claim for an increased 
rating for the residuals of a fracture of the left 5th 
metatarsal in an August 2000 decision.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a September 2001 Order, following 
motions for Remand and to Stay Further Proceedings by the 
Secretary and Appellant.  The parties requested that the 
Court vacate the Board's decision and remand the matter so 
that the Board could consider the appellant's claim under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court granted the joint motion and remanded the 
case to the Board.

The Board subsequently remanded the case to the RO for 
further development and consideration.  The RO granted the 
appellant an increased rating to 10 percent disabling, 
effective December 17, 2001.  The appellant continued to 
appeal the rating and his claim has been returned to the 
Board for further adjudication.

During the pendency of the appeal, issues relating to service 
connection for a knee disorder, hyperthyroidism, diabetes 
mellitus, gout and hypertension were developed and certified 
for appellate consideration.  These issues have been added to 
the appeal.  In correspondence submitted to the RO, the 
veteran has requested that his claim for service connection 
for the residuals of a left ankle injury be reopened.  That 
issue has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

In addition, by rating decision dated in May 2005, the RO 
denied service connection for schizophrenia.  The veteran has 
submitted a notice of disagreement to this denial.  This 
issue has not been further addressed by the RO, but is before 
the Board for appellate consideration.  Manlincon v. West, 12 
Vet. App. 238 (1999).  It will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Pain on palpation of the left 5th metatarsal was noted on 
examination by VA in December 1999.  Subsequent examination, 
in September 2003, revealed degenerative joint disease of the 
left foot.  

2.	A left knee disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	Hyperthyroidism was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

4.	Hypertension was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

5.	Diabetes mellitus was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

6.	Gout was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.


CONCLUSIONS OF LAW

1.	The criteria for a rating of 10 percent prior to December 
17, 2001, for the residuals of a fracture of the left 5th 
metatarsal head have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  

2.	The criteria for rating in excess 10 percent for the 
residuals of a fracture of the left 5th metatarsal head have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  

3.	A left knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the left knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

4.	Hyperthyroidism was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113  (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

5.	Hypertension was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

6.	Diabetes mellitus was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

7.	Gout was neither incurred in nor aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2003, April 2003, May 2003, 
and May 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for the residuals of a fracture of the 
left 5th metatarsal was granted by the RO in a September 1975 
rating decision.  A noncompensable evaluation was assigned at 
that time.  The veteran's current appeal stems from an 
October 1995 request for an increased evaluation for this 
disorder.  While a compensable rating was denied by the Board 
in August 2000, that decision was vacated by decision of the 
Court.  By rating decision dated in February 2003, the RO 
increased the evaluation to 10 percent disabling, effective 
December 17, 2001.  The veteran has continued his appeal.  

Moderate residuals of a foot injury warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  38 C.F.R. § 4.71a, Code 5284.  

The veteran testified at a hearing before the undersigned in 
April 1998.  At that time, he related symptoms that he 
believed to be associated with his left foot disorder, 
including left foot pain.  

An examination was conducted by VA in December 1999.  At that 
time, the examiner was requested to fully describe all 
manifestations attributable to the residuals of an incomplete 
fracture of the left 5th metatarsal.  The veteran's medical 
history was fully reviewed.  On examination, it was noted 
that he walked with a cane and had a careful gait when he did 
not use the cane.  The lateral surface of the left foot was 
normal in appearance.  There was no visible swelling anywhere 
in the left foot.  The longitudinal arch was satisfactory.  
On palpation over the 5th metatarsal, well ahead of the 
ankle, but before the toe, the veteran had slight tenderness 
on vigorous palpation.  No abnormality was otherwise 
palpated.  There was no abnormality and no callus felt and 
there was no tenderness on palpation of the sole of the foot 
over the lateral area beside the 5th metatarsal.  There was 
no pain felt at the metatarsal area on dorsiflexion or 
plantar flexion of the ankle, or otherwise, possibly 
disturbing the 5th metatarsal.  There was no pain on flexing 
and extending the 5th toe.  Pain was not produced by standing 
on the tiptoes.  The examiner noted that there was no 
abnormality on examination except for mild tenderness near 
the base of the 5th metatarsal of the left foot.  This was 
not enough to interfere with comfortable walking with his 
present orthotics.  He had no functional limitation from any 
ordinary activity of walking, standing, bending, stooping, 
flexing or extending the foot or the ankles secondary to his 
5th metatarsal injury.  All other findings of the foot, 
including spontaneous swelling that were recorded in the 
medical records, were considered to be due to reasons other 
than the original 5th metatarsal fracture or re-injury.  

VA outpatient treatment records, dated from December 1990 to 
January 2003, show that the veteran was treated for pain in 
his left foot during this time.  When last evaluated, the 
veteran reported increasing pain in the foot for which he 
took medication.  The assessment was of chronic left foot 
pain from previous injury, with good pain control while 
taking medication.  

An examination was conducted by VA in September 2003.  At 
that time, there was no evidence of deformity of the left 
foot.  There was no evidence of deformity, angulation, false 
motion, shortening, articular involvement or tenderness 
directly at the head of the 5th metatarsal.  There was 
tenderness mainly over the 1st metatarsophalangeal joint 
secondary to the veteran's gout.  There was no malunion, 
nonunion or loose or false joint over the head of the 5th 
metatarsal.  There was no tenderness, painful motion, 
weakness, redness, or heat.  The veteran could bear full 
weight on this area without any pain.  There were no 
calluses, breakdown, unusual shoe wear or indications of 
abnormal weight bearing in the veteran's special shoes.  X-
ray studies showed evidence of degenerative joint disease of 
the left foot.  The diagnosis was of post status fracture of 
the head of the left fifth metatarsal head, with essentially 
normal examination and degenerative joint disease.  The 
examiner commented that the veteran's main left foot problem 
was of severe gout, which is not service connected.  The 
veteran absolutely had disability from the nondisplaced 
fracture of the head of the 5th metatarsal on the left that 
he had in 1969.  In the examiners opinion, however, there was 
inadequate pathology present to support the level of the 
veteran's subjective complaints involving the head of the 5th 
metatarsal.  The veteran's other complaints were strictly 
from his non-service-connected gout.  

The veteran's left 5th metatarsal head fracture residuals 
have been found to be productive of moderate impairment.  
While the RO set the effective date of the award of a 10 
percent rating as December 17, 2001, the examination in 1999 
clearly shows pain on palpation of the foot that constitutes 
the same degree of impairment demonstrated at the time the RO 
granted the increase.  Under these circumstances, the Board 
finds that moderate disability is demonstrated throughout the 
pendency of the appeal and, clearly prior to the December 
2001 effective date.  More than moderate disability has not 
been demonstrated; however, as the most recent examination 
shows that the majority of the veteran's complaints are 
related to non-service-connected gout and are not shown to be 
productive of more than moderate disability.  As such, a 
rating in excess of the current 10 percent rating is not 
warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Accordingly, a 10 percent rating for residuals of a fracture 
of the left 5th metatarsal head prior to December 17, 2001, 
is allowed.  A rating greater than 10 percent for the 
disability is denied.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including arthritis, hyperthyroidism, diabetes mellitus and 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).

The veteran is seeking service connection for a left knee 
disorder, including degenerative arthritis of the left knee; 
hyperthyroidism; diabetes mellitus; hypertension; and gout.  
Review of the service medical records shows no complaint or 
manifestation of any of these disorders.  On examination at 
separation from service, the veteran's blood pressure reading 
was normal.  The veteran was examined by VA in August 1975, 
at which time the veteran's blood pressure reading was 
126/80.  At that time, there were no complaints or 
manifestations of knee pain and no evidence of gout, 
hyperthyroidism, or diabetes mellitus.  Review of the post-
service medical records does not show evidence of these 
disabilities until many years following the veteran's release 
from active duty.  An elevated blood pressure reading of 
130/100 was noted during private treatment records dated in 
March 1990, and additional evidence of other disabilities, 
including evidence of gout, was first noted several years 
thereafter and many years after service.  Under these 
circumstances, there is no basis to find that these 
disabilities were incurred in or related in any way to 
service.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

A rating of 10 percent for the residuals of a left 5th 
metatarsal fracture prior to December 17, 2001, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  A current rating in excess of 10 
percent is denied.  

Service connection for a left knee disorder, hyperthyroidism, 
diabetes mellitus, hypertension, and gout is denied.  


REMAND

By rating decision dated in May 2005, the RO denied service 
connection for schizophrenia.  The veteran, in correspondence 
received in May 2005, submitted a notice of disagreement to 
the denial.  This issue has not subsequently been addressed 
by the RO, but is before the Board for appellate 
consideration.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Under these circumstances, this issue is remanded for the 
following:

The RO should provide the veteran and his 
attorney with a statement of the case (SOC) 
that addresses the issue of service 
connection for schizophrenia, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond to 
the SOC prior to returning the case to the 
Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	William R. Harryman
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


